DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Meibos on 10/15/2021.
The application has been amended as follows: 

A.	Amend claims 4 – 5, 7, 21 – 24 and 29 – 31 to read as follow:
Claim 21 (Currently Amended),  A system for inserting a pin in a femur having a longitudinal axis extending along an intramedullary canal of the femur and a mechanical axis extending from a center of a femoral head of the femur and a medial/lateral center of a distal end of the femur, the system comprising:
a base having a length extending between a proximal end and an opposite distal end, the base comprising a bone contacting surface sized to be positioned on an [[anterior distal]] exterior distal anterior cortical surface of the femur, a top surface, opposite the bone contacting surface, extending between the proximal and distal ends of the base, a left mounting feature formed in the top surface, and a right mounting feature formed in the top surface; and
a first arm extending between a proximal end and an opposite distal end, the proximal end of the first arm configured to be fixedly coupled, via a coupling member, to either of the left mounting feature in a first orientation and the right mounting feature in a second orientationsuch that in either the first orientation or the second orientation, the distal end of the first arm extends distally away from the distal end of the base, beyond the distal end of the femur, the distal end of the first arm comprising a pin guide with a hole sized to guide insertion of [[a]] the pin into the femur;
wherein the pin guide is at a fixed, predetermined non-adjustable orientation relative to the proximal end of the first arm;
wherein the first arm is couplable to the base exclusively in the first orientation and the second orientation;
wherein, with the first arm fixedly coupled to the left mounting feature and the bone contacting surface resting against the exterior distal anterior cortical surface with the length of the base parallel to the longitudinal axis of the femur, the hole is oriented parallel to the mechanical axis if the femur is a left femur;
wherein, with the first arm fixedly coupled to the right mounting feature and the bone contacting surface resting against the anterior distal surface with the length of the base parallel to the longitudinal axis of the femur, the hole is oriented parallel to the mechanical axis if the femur is a right femur.

Claim 29  (Currently Amended),  A system for inserting a pin in a femur having a longitudinal axis extending along an intramedullary canal of the femur and a mechanical axis extending from a center of a femoral head of the femur and a medial/lateral center of a distal end of the femur, the system comprising:
a base having a length extending between a proximal end and an opposite distal end, the base comprising a bone contacting surface comprising a plurality of frictional elements extending therefrom, and a top surface, opposite the bone contacting surface, extending between the proximal and distal ends of the base, the top surface having a plurality of mounting features formed thereon;
a first arm extending between a proximal end and an opposite distal end, the proximal end of the first arm configured to be fixedly coupled, via a coupling member, to the [[base]]mounting features, at any of a discrete, limited number of orientations relative to the base such that, in each of the orientations, extends distally away from the distal end of the base, beyond the distal end of the femur, the first arm comprising a pin guide with a hole;
wherein the pin guide is at a fixed, predetermined non-adjustable orientation relative to the proximal end of the first arm and in each of the orientations of the first arm relative to the base, the hole is parallel to the mechanical axis of the femur, the femur comprising either of a left femur and right femur;
wherein, with the length oriented parallel to the longitudinal axis, the frictional elements in frictional engagement with an exterior distal anterior cortical surface of the femur, and the first arm fixedly coupled to the base, the hole is positioned to guide insertion of the pin into the femur, parallel to the mechanical axis; and
a Whiteside’s angle gage assembly configured to be coupled to the base and configured to measure 

Claim 4, (Currently Amended) The system of claim [[2]]22, wherein the hole is a first hole, wherein the pin is a first pin;
wherein the pin guide comprises a second hole positioned to receive a second pin;
wherein the second hole is aimed at the distal edge of the bone contacting surface.

Claim 5, (Currently Amended) The system of claim [[2]]22, wherein when the first arm is fixedly coupled to the base, the hole is nonparallel to a longitudinal axis of the base.

Claim 7, (Currently Amended) The system of claim [[6]] 22, wherein the base is configured such that when the distal edge of the bone contacting surface references the anterior femoral resection exit location, the base is centered on the exterior distal anterior cortical surface of the femur.

Claim 22, (Currently Amended)  The system of claim 21, wherein the bone contacting surface of the base comprises a distal edgeconfigured to reference a planned resection exit location on [[an]] the exterior anterior cortical surface of the femur; and

	wherein when the distal edge of the bone contacting surface references the anterior femoral resection exit location, the base is centered on the exterior distal anterior cortical surface of the femur.

Claim 23, (Currently Amended) The system of claim 21, further comprising:
an alignment rod positionable parallel to the mechanical axis; and
a second arm, defining the coupling member, configured to be fixedly attached to the base and pivotably coupled to the alignment rod.

Claim 24, (Currently Amended)  The system of claim 21, wherein when the first arm is fixedly coupled to the base, the hole is aimed at a location on the distal femur that is between the exterior anterior cortical surface of the femur and an intramedullary canal of the femur;
wherein the location is positioned along a Whiteside’s line associated with the femur.

Claim 30, (Currently Amended)  The system of claim 29, wherein the bone contacting surface of the base comprises a distal edgeconfigured to reference a planned resection exit location on [[an]] the exterior anterior cortical surface of the femur; and

	wherein when the distal edge of the bone contacting surface references the anterior femoral resection exit location, the base is centered on the exterior distal anterior cortical surface of the femur.

Claim 31, (Currently Amended) The system of claim 29, wherein the Whiteside’s angle gage assembly comprises a shaft that is rotatably coupled to the base such that the shaft can be rotated into visual alignment with the Whiteside’s Line.

B.	Add new claims 32 – 38 as below:
Claim 32, (New) The system of claim 30, further comprising:
an alignment rod positionable parallel to the mechanical axis; and
a second arm , defining the coupling member, configured to be fixedly attached to the base and pivotably coupled to the alignment rod.

Claim 33, (New) The system of claim 30, wherein the hole is a first hole, wherein the pin is a first pin;
wherein the pin guide comprises a second hole positioned to receive a second pin;
wherein the second hole is aimed at the distal edge of the bone contacting surface.

Claim 34, (New) The system of claim 30, wherein when the first arm is fixedly coupled to the base, the hole is nonparallel to a longitudinal axis of the base.

Claim 35, (New) The system of claim 30, wherein the planned resection exit location is an anterior femoral resection exit location on the exterior distal anterior cortical surface of the femur.

Claim 36, (New) The system of claim 35, wherein the base is configured such that when the distal edge of the bone contacting surface references the anterior femoral resection exit location, the base is centered on the exterior distal anterior cortical surface of the femur.

Claim 37, (New) The system of claim 35, wherein the first arm is configured such that, when the first arm is fixedly coupled to the base, the hole is aimed at a location on the distal femur that is between the exterior anterior cortical surface of the femur and an intramedullary canal of the femur.

Claim 38, (New) The system of claim 37, wherein the location is positioned along the Whiteside’s line. 

C.	Cancel claims 1 – 3, 6, 8 – 9, and 25 – 28.
D.	Allow claims 4 – 5, 7, 21 – 24 and 29 – 38.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims as currently amended overcome the most relevant discovered prior art of record to McCue et al. (US Pat. 5676668). Accordingly, the claims as currently amended are allowable over the discovered prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775